SILBERMAN, Judge.
Trent B. Cole appeals from the trial court’s order summarily denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because Cole has failed to allege that his sentence imposed under the 1995 sentencing guidelines would constitute a departure sentence under the 1994 sentencing guidelines, he has faded to present a facially sufficient claim for relief under Heggs v. State, 759 So.2d 620 (Fla.2000). See Daniels v. State, 771 So.2d 57 (Fla. 2d DCA 2000). We affirm without prejudice to Cole’s right to file either a facially sufficient motion pursuant to rule 3.800, if he is able to do so, or, if he wishes to withdraw his plea and can state sufficient grounds, a motion pursuant to rule 3.850. Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
Affirmed.
ALTENBERND, A.C.J., and SALCINES, J., concur.